


 

EXHIBIT 10.2

 

SONA DEVELOPMENT CORP.

2610-1066 West Hastings Street

Vancouver, British Columbia, Canada V6E 3X2

(561) 347-9220

 

May 18, 2006

 

Sibling Entertainment Group, Inc.

511 West 25th Street, Suite 503

New York, NY 10001

Attn.:

Mitchell Maxwell

President and Chief Executive Officer

 

 

Re:

Letter of Intent between Sona Development Corp. and Sibling Entertainment Group,
Inc.

 

Dear Mr. Maxwell:

 

This letter hereby states the non-binding intent with respect to the purchase by
the undersigned, Sona Development Corp. (“Company” or “Sona”), of all of the
issued and outstanding stock (the “Stock”) of certain Sibling Entertainment
Group, Inc. (“SEGI”) subsidiaries set forth hereinafter (the “Transaction”),
subject to the terms of a definitive agreement to be negotiated and executed by
the parties (the “Stock Purchase Agreement”).

 

The proposed terms of the Transaction are as follows:

 

1.            Definitive Agreement. Consummation of the Transaction as
contemplated hereby will be subject to the negotiation and execution of a
mutually satisfactory definitive stock purchase agreement (the “Definitive
Agreement”), setting forth the specific terms and conditions of the stock
purchase transaction proposed hereby. The execution of the Definitive Agreement
by both parties is subject to approval by each party’s Board of Directors and a
majority of the issued and outstanding shares of each party, and the completion
by each party of a satisfactory review of the legal, financial and business
condition and prospects of the other party. The parties will use their best
efforts to negotiate in good faith the Stock Purchase Agreement, which will
contain, among other standard terms and conditions, the following provisions:

 

 

(a)

In consideration for the transfer of all of the issued and outstanding shares of
the following subsidiaries of SEGI to the Company, the Company will issue Sona
shares to SEGI on a one for one (1:1) basis based on the number of SEGI shares
issued and outstanding as of the date of closing, an amount not to exceed the
total fully diluted shares amount(s) provided on the attached Schedule A
including the completion of any active or planned offerings. The subsidiaries
are as follows: Sibling Pictures, Inc.; Sibling Theatricals, Inc. (to be
formed); and Sibling Real Estate/Theatrical Management (to be formed). In
addition, Sibling Theatricals, Inc. shall form a subsidiary called HATS! (Red
hat Musical), Inc.

 

(b)

At the Closing Date, the Company will issue warrants to SEGI in the same amounts
and terms previously issued by SEGI through the date of closing not to exceed
the amount(s) provided on Schedule A including the completion of any active or
planned offerings.

 

 

Page 7 of 10

 


--------------------------------------------------------------------------------

 

 

 

(c)

At the Closing Date, the Company will have authorized capital stock consisting
of 100,000,000 shares of common stock at a par value of $0.0001 per share and no
shares of preferred stock. At the Closing Date, the Company will have a total of
common stock issued and outstanding not to exceed 12,500,000 shares.

 

 

(d)

Prior to the Closing Date, both parties shall have completed due diligence
acceptable to each party in its sole satisfaction.

 

 

(e)

It is hereby acknowledged that both parties agree to complete information
statements (a 14A Information Statement for Sona and a 14C Information Statement
for SEGI) to obtain shareholder approval prior to closing the transaction.

 

2.            Conduct of Business. Prior to the closing of the Transaction, the
Company and SEGI will conduct their operations in the ordinary course consistent
with past practice and will not issue any capital stock or grant any options
with respect to its capital stock, nor will the Parties make any distributions,
dividends or other payments to any affiliate or shareholders other than those
shares already committed to outstanding options, preferred stock, debt to
employees or consultants, S8 share issuances and shares issuance based on
financing(s).

 

3.            Public Announcements. Neither party will make any public
disclosure concerning the matters set forth in this letter of intent or the
negotiation of the proposed Transaction without the prior written consent of the
other party. If and when either party desires to make such public disclosure,
after receiving such prior written consent, the disclosing party will give the
other party an opportunity to review and comment on any such disclosure in
advance of public release. Notwithstanding the above, to the extent that either
party is advised by counsel that disclosure of the matters set forth in this
letter of intent is required by applicable securities laws or to the extent that
such disclosure is ordered by a court of competent jurisdiction or is otherwise
required by law, then such disclosing party will provide the other party, if
reasonably possible under the circumstances, prior notice of such disclosure as
well as an opportunity to review and comment on such disclosure in advance of
the public release.

 

4.            Due Diligence. Each party and its representatives, officers,
employees and advisors, including accountants and legal advisors, will provide
the other party and its representatives, officers, employees and advisors,
including accountants and legal advisors, with all information, books, records
and property (collectively, “Transaction Information”) that such other party
reasonably considers necessary or appropriate in connection with its due
diligence inquiry. Each party agrees to make available to the other party such
officers, employees, consultants, advisors and others as reasonably requested by
the other party for meetings, visits, questions and discussions concerning each
other and the Transaction. Each of the parties will use its reasonable best
efforts to maintain the confidentiality of the Transaction Information, unless
all or part of the Transaction Information is required to be disclosed by
applicable securities laws or to the extent that such disclosure is ordered by a
court of competent jurisdiction. Each party will have twenty (20) days to
complete their due diligence review of the respective documents.

 

5.            Exclusivity. In consideration for the mutual covenants and
agreements contained herein, until the earlier of the closing of the Transaction
or termination of this letter of intent in accordance with its terms, Sona, its
officers, directors, employees, shareholders and other representatives will not,
and will not permit any of their respective affiliates to, directly or
indirectly, solicit, discuss, accept, approve, respond to or encourage
(including by way of furnishing information) any inquiries or proposals relating
to, or engage in any negotiations with any third party with respect to any
transaction similar to the Transaction or any transaction involving the transfer
of a significant or controlling interest in the assets or capital stock of the
Company, including, but not limited to, a merger, acquisition, strategic
investment or similar transaction (“Acquisition Proposal”). The Company and its
officers or their respective affiliates will immediately notify SEGI of the
receipt of any third party inquiry or proposal relating to an Acquisition
Proposal and will provide SEGI with copies of any such notice inquiry or
proposal. Notwithstanding the foregoing, nothing in

 

Page 8 of 10

 


--------------------------------------------------------------------------------

 

this Section 5 will be construed as prohibiting the board of directors of the
Company from (a) making any disclosure required by applicable law to its
shareholders; or (b) responding to any unsolicited proposal or inquiry to the
Company (other than an Acquisition Proposal by a third party) by advising the
person making such proposal or inquiry of the terms of this Section 5.

 

6.            Termination. This letter of intent and the Definitive Agreement
may be terminated (a) by mutual written consent of the parties hereto, (b) by
either party (i) by September 4, 2006 or as mutually agreed if the Definitive
Agreement is not consummated, (ii) is enjoined by a court or a governmental
body, (iii) cannot be consummated due to a material breach of any
representation, warranty, covenant or agreement on the part of the other party,
which breach cannot be cured within 30 days of written notice of such breach;
and (c) by either party if a party is not reasonably satisfied with the results
of its due diligence investigation of the other party.

 

7.            No Brokers. Each party represents and warrants to the other that
there are no brokers or finders entitled to any compensation with respect to the
Transaction, and each agrees to indemnify and hold the other harmless from and
against any expenses or damages incurred as a result of a breach of this
representation and warranty.

 

8.            Expenses. Each of the parties will be responsible for its own
expenses in connection with the Transaction.

 

9.            Choice of Law. This Letter of Intent shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York.

 

10.          Compliance with the Securities Laws. The parties acknowledges that
each of it and its officers, directors, shareholders and employees and other
representatives may, in connection with their consideration of the proposed
Transaction, come into possession of material non-public information about each
other. Accordingly, each party will use its best efforts to ensure that none of
its officers, directors, shareholders and employees or other representatives
will trade (or cause or encourage any third party to trade) in any of the
securities which they will receive as a result of the Transaction while in
possession of any such material, non-public information.

 

11.          Effect. Except for the Exclusivity, Expenses, Choice of Law,
Conduct of Business and this section of the Letter of Intent, each of which
shall be legally binding on the parties hereto, this Letter of Intent is not
intended to, and will not be deemed to, create a binding contract or agreement
among the parties hereto, or impose upon any party any legally binding and
enforceable obligation to the other party, including without limitation any
obligation to enter into the Definitive Agreement or to consummate the
Transaction. This Letter of Intent supersedes any earlier letters and agreements
on this matter between the parties.

 

This letter of intent will terminate at 5:00 p.m. Eastern time on May 19, 2006
unless it has been duly executed by or on behalf of the Parties prior to such
time.

 

 

 

Very truly yours,

 

 

SONA DEVELOPMENT CORP.

 

 

 

 

 

By: /s/ Nora Coccaro

 

 

Name: Nora Coccaro

 

Title:

Chief Executive Officer

 

Agreed and Accepted:

SIBLING ENTERTAINMENT GROUP, INC

 

 

By:        /s/ James Cardwell          

Name:

James Cardwell

 

Title:

Chief Financial Officer

 

 

Page 9 of 10

 


--------------------------------------------------------------------------------

 

 

SCHEDULE “A”

 

SIBLING ENTERTAINMENT GROUP, INC

 

 

 

 

Outstanding

 

Reserved

 

Open &
Planned
Offerings

 

Fully Diluted

 

Current Shares Outstanding

 

26,499,286

 

 

 

 

 

26,499,286

 

Reserved Shares

 

 

 

98,184

 

 

 

98,184

 

Shares Available for Sale - Series E
(Current Open Offering)

 

 

 

 

 

1,120,000

 

1,120,000

 

Shares Available for Sale - Series F
(Planned Offering)

 

 

 

 

 

2,000,000

 

2,000,000

 

  

 

 

 

 

 

 

 

 

 

Total Shares

 

26,499,286

 

98,184

 

3,120,000

 

29,717,470

 

 

 

 

 

 

 

 

 

 

 

$0.275/ share Warrants (5 Year)

 

6,000,000

 

 

 

 

 

6,000,000

 

$0.50/ share Warrants (3 Year)

 

992,500

 

 

 

 

 

992,500

 

$0.55/ share Warrants (5 Year)

 

989,643

 

49,092

 

560,000

 

1,598,735

 

$0.75/ share Warrants (5 Year)

 

989,643

 

49,092

 

1,560,000

 

2,598,735

 

$1.00/ share Warrants (5 Year)

 

 

 

 

 

1,000,000

 

1,000,000

 

 

 

 

 

 

 

 

 

 

 

Total Warrants

 

8,971,786

 

98,184

 

3,120,000

 

12,189,970

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Fully Diluted

   

35,471,072

 

196,368

 

6,240,000

 

41,907,440

 

 

 

 

Page 10 of 10

 

--------------------------------------------------------------------------------